Citation Nr: 1817778	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was present in the July 27, 2013 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety.

2.  Whether clear and unmistakable error (CUE) was present in the July 27, 2013 rating decision that denied entitlement to service connection for hypertension.

3.  Whether clear and unmistakable error (CUE) was present in the July 27, 2013 rating decision that denied entitlement to service connection for heart attack.

4.  Whether clear and unmistakable error (CUE) was present in the July 27, 2013 rating decision that denied entitlement to service connection for back condition.

5.  Whether clear and unmistakable error (CUE) was present in the July 27, 2013 rating decision that denied entitlement to service connection for left leg pain.

6.  Whether clear and unmistakable error (CUE) was present in the July 27, 2013 rating decision that denied entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran (for argument purposes only)


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

The July 27, 2013 rating decision that denied service connection for PTSD with anxiety, hypertension, heart attack, back condition, left leg pain, and diabetes did not contain clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The criteria for revising the July 27, 2013 rating decision based on CUE, as to the denial of service connection for PTSD with anxiety have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).

2.  The criteria for revising the July 27, 2013 rating decision based on CUE, as to the denial of service connection for hypertension have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).

3.  The criteria for revising the July 27, 2013 rating decision based on CUE, as to the denial of service connection for heart attack have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).

4.  The criteria for revising the July 27, 2013 rating decision based on CUE, as to the denial of service connection for back condition have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).

5.  The criteria for revising the July 27, 2013 rating decision based on CUE, as to the denial of service connection for left leg pain have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).

6.  The criteria for revising the July 27, 2013 rating decision based on CUE, as to the denial of service connection for diabetes have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105 (a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).

Concerning CUE, the provisions of the Veterans Claims Assistance Act of 2000 and implementing regulations do not apply in this case because a request for revision based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).


II.  CUE

Generally, an unappealed rating decision becomes final within one year of its issuance.  38 C.F.R. § 20.1103 (2017).  An exception to this finality rule is when clear and unmistakable error (CUE) is found in the rating decision; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104(a), 3.105(a) (2017).

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).
	
A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44. Therefore, one who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).


A.  Finality of July 2013 Rating Decision

In a July 2013 rating decision, the RO denied service connection for a back condition, posttraumatic stress disorder with anxiety, back pain, heart attack, diabetes, left leg, and hypertension.  In June 2014, the Veteran filed a notice of disagreement with the denials of service connection for back condition, left leg condition, heart attack, PTSD, and hypertension.  He did not appeal the denial of service connection for diabetes.

The Veteran submitted a claim to reopen all six issues in September 2013 that was denied in a March 2014 rating decision for failure to submit new and material evidence.  In March 2014 the Veteran filed a notice of disagreement with the continued denials of service connection of service connection for back condition, left leg condition, heart attack, PTSD, and hypertension.  He did not appeal the continued denial of service connection for diabetes.

In a statement dated July 2014, the Veteran claimed clear and unmistakable error with the earlier rating decision based on failure to provide a medical examination for his claimed conditions.  He also submitted additional information and stated that he wanted the case resolved based on CUE, but did not want to drop his current appeal.

In August 2014 the Veteran submitted a statement withdrawing his notice of disagreement (VA Form 21-0958) and instead asking for reconsideration.  By withdrawing his notice of disagreement, the Veteran rendered the July 2013 rating decision unappealed and, with the expiration of the statutory one-year period after its issuance, it became final.  See 38 C.F.R. § 20.1103.


B.  Analysis

The July 27, 2013 rating decision denied entitlement to service connection for PTSD with anxiety based on a finding that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  In doing so, the RO also explained the lower evidentiary threshold for combat veterans who reported a combat-related PTSD stressor, which allowed for confirmation of such a stressor based on the Veteran's lay evidence alone.

The July 27, 2013 rating decision denied entitlement to service connection for hypertension based on a finding that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  Additionally, service connection could not be established secondary to PTSD because PTSD was not service connected.

The July 27, 2013 rating decision denied entitlement to service connection for heart attack based on a finding that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  Additionally, service connection could not be established secondary to PTSD because PTSD was not service connected.

The July 27, 2013 rating decision denied entitlement to service connection for back condition based on a finding that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.

The July 27, 2013 rating decision denied entitlement to service connection for left leg condition based on a finding that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.

The July 27, 2013 rating decision denied entitlement to service connection for diabetes based on a finding that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition.  Additionally, service connection could not be established secondary to PTSD because PTSD was not service connected.

In order to establish CUE, the Veteran must show an error based on the facts known at the time that, if not made, would have resulted in a manifestly different outcome.

In his July 2014 request for revision based on CUE , the Veteran stated that CUE was committed by VA's failure to provide medical examinations for his claimed conditions.  As noted at his February 2018 hearing, errors made in the duty to assist, such as failure to provide VA medical examinations are, by law, not CUE.  See 38 C.F.R. § 20.1403 (d)(2).

At his February 2018 hearing, the Veteran claimed that his PTSD claim was improperly denied in part because he was not involved in combat.  The Board notes that the July 2013 rating decision explained the lower evidentiary threshold for combat veterans who reported a combat-related PTSD stressor.  As the Veteran did not engage in combat, this lower evidentiary standard did not apply to him.  The remainder of the decision, however, focused on a finding that the evidence did not show an event, disease or injury in service and applied the correct law to the Veteran's situation.  As such, the inclusion of this inapplicable law does not amount to CUE.

With regards to his remaining claims, he stated that "I think they just didn't know all of the facts."  He specifically noted that he had since obtained a notarized statement from T.R.V. corroborating the Veteran's report of an in-service attack by his drill sergeant.  The Board notes that this statement was notarized on March 2014 and therefore was not in existence at the time of the July 2013 rating decision.  

Thus, the facts before the RO in July 2013 were not "undebatable" in showing that service connection for a back condition, posttraumatic stress disorder with anxiety, heart attack, diabetes, left leg, and/or hypertension was warranted.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a grant of service connection.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.

Therefore, the Board finds that the July 2013 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the July 2013 rating decision that denied service connection for a back condition, posttraumatic stress disorder with anxiety, heart attack, diabetes, left leg, and hypertension.  Hence, the criteria have not been met for reversing or revising the prior decision on the basis of CUE.


ORDER

The request for revision based on CUE in the July 27, 2013 rating decision that denied entitlement to service connection for PTSD with anxiety is denied.

The request for revision based on CUE in the July 27, 2013 rating decision that denied entitlement to service connection for hypertension is denied.

The request for revision based on CUE in the July 27, 2013 rating decision that denied entitlement to service connection for heart attack is denied.

The request for revision based on CUE in the July 27, 2013 rating decision that denied entitlement to service connection for back condition is denied.

The request for revision based on CUE in the July 27, 2013 rating decision that denied entitlement to service connection for left leg pain is denied.

The request for revision based on CUE in the July 27, 2013 rating decision that denied entitlement to service connection for diabetes is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


